 1   BROWN AND SEELYE PLLC                                               HONORABLE BRIAN D. LYNCH
     Ellen Ann Brown Esq.
     Susan H. Seelye Esq.
 2   744 South Fawcett Ave
     Tacoma, WA 98402
     Telephone 253-573-1958
 3   Facsimile 253-274-1200

 4                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          WESTERN DISTRICT COURT OF WASHINGTON
 5

 6
     Re
                                                          In Chapter 13 Proceeding
 7
     GLADYS NANJEKE KALIMUKWA                             No. 19-43928-BDL
 8
                                                          DEBTORS’ RESPONSE TO
                        Debtor(s)                         OBJECTION TO CONFIRMATION
 9
                                                          BY SPECIALIZED LOAN SERVICING
     ______________________________
10
     COMES NOW the above-referenced debtor(s) and respond to the Objection to Confirmation as
11
     follows:
12
          Debtor has applied for a loan modification and is expecting to receive a response within 30
13
     days. Upon receipt of the modification Debtor will seek court approval for the modification and,
14
     if necessary, amend the Plan. Trial payments will be made by the Trustee.
15
          It is hereby requested that the Amended Plan filed 2/3/20 be confirmed which accounts for
16
     the modification in Section X of the Paln.
17

18
          Dated February 3, 2020
19

20
          /s/ Ellen Ann Brown
          ____________________________________
21
          ELLEN ANN BROWN WSB#27992
          Attorneys for Debtor(s)
22

23

24

25
     RESPONSE                        Page 1                           BROWN and SEELYE PLLC
                                                                         744 South Fawcett Ave.
                                                                             Tacoma, WA 98402
                                                                                253-573-1958
